Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 1 of 30 PageID 5
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 2 of 30 PageID 6
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 3 of 30 PageID 7
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 4 of 30 PageID 8
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 5 of 30 PageID 9
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 6 of 30 PageID 10
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 7 of 30 PageID 11
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 8 of 30 PageID 12
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 9 of 30 PageID 13
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 10 of 30 PageID 14
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 11 of 30 PageID 15
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 12 of 30 PageID 16
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 13 of 30 PageID 17
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 14 of 30 PageID 18
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 15 of 30 PageID 19
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 16 of 30 PageID 20
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 17 of 30 PageID 21
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 18 of 30 PageID 22
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 19 of 30 PageID 23
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 20 of 30 PageID 24
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 21 of 30 PageID 25
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 22 of 30 PageID 26
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 23 of 30 PageID 27
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 24 of 30 PageID 28
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 25 of 30 PageID 29
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 26 of 30 PageID 30
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 27 of 30 PageID 31
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 28 of 30 PageID 32
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 29 of 30 PageID 33
Case 3:19-cv-01326-B Document 4 Filed 06/03/19   Page 30 of 30 PageID 34
                                                                      PRIORITY MAIL
                                                                        FLATRAlE
                                                                                               POSTAGE REQUIREO .




 fir!!!~ UNITED STIJTES
·J!ii POSTIJL SERVICE®                                              U.S. POSTAGE)) PITNEY BOWES

                •                                                   ~
                                                                        ~-~-

                                                                   ZIP 85028
                                                                   02 11'1
                                                                            --
                                                                        ;..,~..::==r

                                                                                 $ 007 350
                                                                                   •
                                                                   0001394369MAY 29 2019




PRIORITY®
  MAIL                                           P-RIORITY.                                    iiif!!!!!!l UNITEDST.4TES
                                                                                               ~ POSTIJLSERVICEe
                                                                                                    VISIT US AT USPS.COM"
                                                   *MAIL*                                           ORDER FREE SUPPLlES ONLINE
                                                                                                                                  i


                                                                                             ~u·                             ~·
                                                                                           ~                 ~"
                                                            Peler Strojnlk

                                                                                                          ~'t'        ~"
                                                           7847 N. Cenbal Ave.
                                                 1r        l'lllenix,AZ 85020
                                                                                                  n.-$"           A~




                                                      ](
